UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended September 30, 2007 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to. Commission file number 000-50354 AMERICAN SURGICAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 98-0403551 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 10039 Bissonnet Street,Suite #250 Houston, Texas 77036-7852 (Address of principal executive offices) (Zip Code) (713) 779-9800 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yeso No X As of November 19, 2007 there were 8,425,484 shares of common stock issued and outstanding. AMERICAN SURGICAL HOLDINGS, INC. FORM 10QSB SEPTEMBER 30, 2007 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition Item 3. Control and Procedures PART II OTHER INFORMATION Item 1. Legal Proceedings Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K SIGNATURE Item 1. Financial Statements AMERICAN SURGICAL HOLDINGS, INC. AND SUBSIDIARIES (formerly ASAH Corp.) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 (UNAUDITED) AMERICAN SURGICAL HOLDINGS, INC. AND SUBSIDIARIES (formerly ASAH Corp.) CONTENTS PAGE 1 CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2007 (UNAUDITED) AND DECEMBER 31, 2006 (AUDITED) PAGE 2 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) PAGE 3 CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (UNAUDITED) PAGE 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) PAGES 5 - 11 NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) AMERICAN SURGICAL HOLDINGS, INC. AND SUBSIDIARIES (formerly ASAH Corp.) CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2006 ASSETS SEPTEMBER30, 2007 (UNAUDITED) DECEMBER 31, 2006 (AUDITED) CURRENT ASSETS Cash and cash equivalents $ 2,025,720 $ 1,387,016 Accounts receivable, net 4,069,119 2,025,769 Advances to employees 20,467 6,000 Prepaid expenses and other current assets 144,350 61,902 TOTAL CURRENT ASSETS 6,259,656 3,480,687 PROPERTY AND EQUIPMENT, NET 100,270 102,129 DEFERRED FINANCING COSTS, NET 504,899 - TOTAL ASSETS $ 6,864,825 $ 3,582,816 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ 696,054 $ 297,597 Accrued income tax payable - 466,492 Deferred income tax 613,785 651,827 Notes Payable, net of unamortized discount of $1,162,116 and $0 1,552,884 - TOTALLIABILITIES 2,862,723 1,415,916 STOCKHOLDERS’ EQUITY Preferred stock, $0.001 par value, 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized, 8,425,484 and 8,300,484 shares issued and outstanding, respectively 8,425 8,300 Additional paid-in capital 3,091,386 513,143 Deferred compensation (415,512 ) (193,750 ) Retained earnings 1,317,803 1,839,207 Total Stockholders’ Equity 4,002,102 2,166,900 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 6,864,825 $ 3,582,816 See accompanying notes to condensed consolidated financial statements. 1 AMERICAN SURGICAL HOLDINGS, INC. AND SUBSIDIARIES (formerly ASAH Corp.) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE MONTHS ENDED FOR THE THREE MONTHS ENDED FOR THE NINE MONTHS ENDED FOR THE NINE MONTHS ENDED SEPTEMBER 30,2007 SEPTEMBER 30, 2006 SEPTEMBER 30, 2007 SEPTEMBER 30, 2006 REVENUES, NET $ 3,635,123 $ 2,380,186 $ 8,712,023 $ 7,295,022 COST OF REVENUES 1,761,419 1,894,602 5,141,728 5,120,441 GROSS PROFIT 1,873,704 485,584 3,570,295 2,174,581 OPERATING EXPENSES Salaries 466,556 249,258 1,443,191 648,542 General and administrative 628,217 123,340 1,815,531 443,5368 Total Operating Expenses 1,094,773 372,598 3,258,722 1,092,078 NET INCOME FROM OPERATIONS 778,931 112,986 311,573 1,082,503 OTHER (EXPENSE) INCOME Interest expense (690,535 ) - (792,952 ) - Interest income 21,737 3,386 30,849 6,240 Total Other (Expense) Income (668,798 ) 3,386 (762,103 ) 6,240 INCOME (LOSS) FROM OPERATIONS 110,133 116,372 (450,530 ) 1,088,743 Provision for Income Taxes (189,860 ) (69,744 ) (70,874 ) (448,585 ) NET (LOSS) INCOME $ (79,727 ) $ 46,628 $ (521,404 ) $ 640,159 Net (loss) income per share – basic and diluted $ (.01 ) $ .01 $ (.06 ) $ .08 Weighted average number of shares outstanding during the period – basic and diluted 8,425,484 8,299,541 8,412,938 8,295,552 See accompanying notes to condensed consolidated financial statements. 2 AMERICAN SURGICAL HOLDINGS, INC. AND SUBSIDIARIES (formerly ASAH Corp.) CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE PERIOD ENDED SEPTEMBER 30, 2007 (UNAUDITED) Preferred Stock Common Stock Additional Paid-In Deferred Retained Shares Amount Shares Amount Capital Compensation Earnings Total Balances, December31, 2006 - - 8,300,484 8,300 513,143 (193,750 ) 1,839,207 2,166,900 Shares issued for services - - 100,000 100 219,900 (55,005 ) - 164,995 Shares issued for Director Fees - - 25,000 25 54,975 - - 55,000 Options issued for services - 66,629 (35,373 ) - 31,256 Options issued to Directors - 57,131 (25,844 ) - 31,287 Options issued to officers - 222,280 (143,040 ) - 79,240 Deferred Compensation - 37,250 - 37,250 Warrants issued – Private Placement Memorandum - 1,957,328 - - 1,957,328 Net Loss - (521,404 ) (521,404 ) Balances, September30, 2007 - $ - 8,425,484 $ 8,425 $ 3,091,386 $ (415,512 ) $ 1,317,803 $ 4,002,102 See accompanying notes to condensed consolidated financial statements. 3 AMERICAN SURGICAL HOLDINGS, INC. AND SUBSIDIARIES (formerly ASAH Corp.) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED (UNAUDITED) SEPTEMBER 30,2007 SEPTEMBER 30, 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ (521,404 ) $ 640,159 Adjustments to reconcile net (loss) income to net cash provided by (used in) operating activities: Depreciation and amortization 27,705 22,104 Amortization of deferred financing costs 208,317 - Provision for uncollectible accounts - (17,500 ) Amortization of discount on Notes Payable 468,990 - Deferred compensation 37,500 37,500 Common stock issued for services 164,995 - Common stock issued for Director fees 55,000 - Value of options issued for services 31,256 - Value of options issued to officers 79,240 - Value of options issued for Director fees 31,287 - Changes in operating assets and liabilities: (Increase) Decrease in accounts receivable, net (2,043,350 ) 285,860 (Increase) Decrease in advances to employees (14,467 ) (7,367 ) (Increase) Decrease in prepaid expenses and other current assets (82,448 ) (23,334 ) Increase (Decrease) in accounts payable and accrued expenses 398,457 183,555 Increase (Decrease) in accrued taxes (504,534 ) 443,515 Net Cash (Used In) Provided By Operating Activities (1,663,456 ) 1,564,492 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment (25,846 ) (62,506 ) Net Cash (Used In) Provided By Investing Activities (25,846 ) (62,506 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock - 30,002 Bank overdraft - (35,352 ) Repayment of loan payable – related party - (90,000 ) Proceeds from loan from related party - 5,000 Proceeds from increase in Notes Payable 2,328,006 - Net Cash (Used In) Provided By Financing Activities 2,328,006 (90,350 ) NET INCREASE (DECREASE) IN CASH 638,704 1,411,636 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 1,387,016 133,194 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 2,025,720 $ 1,544,830 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for income taxes $ 575,444 $ - Cash paid for interest expense $ - $ 118 See accompanying notes to condensed consolidated financial statements. 4 AMERICAN SURGICAL HOLDINGS, INC. AND SUBSIDIARIES (formerly ASAH Corp.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2 (UNAUDITED) NOTE1— BASIS OF PRESENTATION The accompanying unaudited, condensed, consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America (“U. S. GAAP”) for interim financial information and the instructions to Form 10-QSB and item 310 under subpart A of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by U. S. GAAP for complete financial statements. In the opinion of management, all adjustments (consisting only of normal occurring accruals) considered necessary to present fairly the financial statements of the Company have been included. These financial statements should be read in conjunction with the Company's audited financial statements and the accompanying notes included in the Company's Form 10-KSB for the year ended December 31, 2006, filed with the SEC. The results of operations for the three and nine month periods ended September 30, 2007 and 2006, are not necessarily indicative of the results to be expected for any subsequent quarter or for the entire fiscal year. Use of estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Significant estimates include revenue recognition, the allowance for doubtful accounts and share based compensation. These estimates have the potential to significantly impact the financial statements, either because of the significance of the financial statement item to which they relate, or because they require judgment and estimation due to the uncertainty involved in measuring, at a specific point in time, events which are continuous in nature. Stock Consolidations The Company completed a 1 for 1.75 common stock consolidation in January 2007 and a 1 for 2 common stock consolidation in April 2007.All share and per share amounts have been retroactively restated for the both the 1 for 1.75 and the 1 for 2 stock consolidations. Income taxes The Company records deferred taxes in accordance with SFAS No.109, Accounting for Income Taxes (“SFAS 109”). The statement requires recognition of deferred tax assets and liabilities for temporary differences between the tax bases of assets and liabilities and the amounts at which they are carried in the financial statements, based upon the enacted tax rates in effect for the year in which the differences are expected to reverse. A valuation allowance is established when necessary to reduce deferred tax assets to the amount expected to be realized. 5 AMERICAN SURGICAL HOLDINGS, INC. AND SUBSIDIARIES (formerly ASAH Corp.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2 (UNAUDITED) Convertible Notes The Company is accounting for the unsecured promissory notes (the “Notes”) issued pursuant to the Private Placement Memorandum (the “PPM”) discussed in Note 4 following under EITF 00-27, ‘‘Application of Issue 98-5 to Certain Convertible Instruments’’.While the embedded conversion options are not required to be bifurcated, the Notes do contain a contingent beneficial conversion feature.As discussed further in Note 4, the Note holders have the right to convert their Notes prior to the maturity date if the Company commences a Qualified Offering. Discount on Notes Payable A discount with respect to the Notes issued during the period ended September 30, 2007 was recorded by the Company. The amount of the discount was calculated to be the fair market value of the warrants included in the Units issued pursuant to the terms of the PPM discussed in Note 4. Deferred Financing Costs In connection with the PPM discussed at Note 4, the Company incurred Deferred Offering Costs including commissions paid to the placement agent, legal fees, blue sky fees and the fair value of the warrants issued to the placement agent. Stock-based compensation The Company accounts for its stock-based compensation under the provisions of SFAS No.123(R)“Accounting for Stock Based Compensation.”Under SFAS No.123(R), the Company is permitted to record expenses for stock options and other employee compensation plans based on their fair value at the date of grant. Any such compensation cost is charged to expense on a straight-line basis over the periods the options vest. If the options had cashless exercise provisions, the Company utilized variable accounting. Common stock, stock options and common stock warrants issued to other than employees or directors are recorded on the basis of their fair value, as required by SFAS No.123(R), which is measured as of the date required by EITF Issue96-18,“Accounting for Equity Instruments That Are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services.” In accordance with EITF96-18, the stock options or common stock warrants are valued using the Black-Scholes option pricing model on the basis of the market price of the underlying common stock on the “valuation date,” which for options and warrants related to contracts that have substantial disincentives to non-performance is the date of the contract, and for all other contracts is the vesting date. Expense related to the options and warrants is recognized on a straight-line basis over the shorter of the period over which services are to be received or the vesting period. Where expense must be recognized prior to a valuation date, the expense is computed under the Black-Scholes option pricing model on the basis of the market price of the underlying common stock at the end of the period, and any subsequent changes in the market price of the underlying common stock up through the valuation date is reflected in the expense recorded in the subsequent period in which that change occurs. In December2002, the Financial Accounting Standards Board (“FASB”) issued SFAS No.148,“Accounting for Stock-Based Compensation-Transition and Disclosure”.SFAS No.148 also amends the disclosure requirements of SFAS No.123(R), requiring prominent disclosure in annual and interim financial statements regarding a company’s method for accounting for stock-based employee compensation and the effect of the method on reported results. 6 AMERICAN SURGICAL HOLDINGS, INC. AND SUBSIDIARIES (formerly ASAH Corp.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2 (UNAUDITED) The fair market value of the stock options and warrants at the date of grant was estimated using the Black-Scholes option-pricing model with the following assumptions: Expected Life 1 to 5 years Interest Rates 4.25% to 4.99% Dividend Yield $0 Volatility 28% to 73% Forfeiture Rate 0 Expected life represents the period of time that options are expected to be outstanding and is based on the Company’s historical experience or the simplified method, as permitted by SEC Staff Accounting Bulletin No. 107 where appropriate. The risk-free interest rate is based on U.S. Treasury interest rates at the time of the grant whose term is consistent with the expected life of the stock options. Expected dividend yield was considered to be $0 in the option pricing formula since the Company does not pay dividends and has no current plans to do so in the future.Expected volatility is based on the Company’s historical experience. The forfeiture rate was considered to be none insofar as the historical experience of the Company is very limited. As required by SFAS No.123(R), the Company will adjust the estimated forfeiture rate based upon actual experience. Basic and Diluted Net Income (Loss) Per Share The Company computes net income (loss) per share in accordance with SFAS No. 128, "Earnings per Share". SFAS No. 128 requires presentation of both basic and diluted earnings per share (EPS) on the face of the income statement. Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti dilutive.As of September 30, 2006 the Company does not have any dilutive securities outstanding. As of September 30, 2007, the assumed exercise of 4,541,000 outstanding stock options and warrants was excluded from the computation of diluted earnings per share because their effect was anti-dilutive. Recent accounting pronouncements In July 2006, the FASB issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes - an Interpretation of FASB Statement No. 109 (“FIN 48”). FIN 48 is intended to reduce the diversity encountered in practice with regard to certain aspects of the recognition and measurement related to accounting for income taxes, and to clarify the accounting and disclosure for uncertainty in tax positions. FIN 48 introduces a new and more comprehensive model of accounting and reporting for a number of tax positions routinely taken by corporations when filing their tax returns. FIN 48 prescribes a recognition threshold of more-likely-than-not, and a measurement attribute for all tax positions taken or expected to be taken on a tax return, in order for those tax positions to be recognized in the financial statements. Effective January1, 2007, we adopted the provisions of FIN 48 and there was no material effect on the financial statements. As a result, there was no cumulative effect related to adopting FIN 48. 7 AMERICAN SURGICAL HOLDINGS, INC. AND SUBSIDIARIES (formerly ASAH Corp.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2 (UNAUDITED) In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements (“SFAS No. 157”). SFAS No. 157 defines fair value, establishes a framework for measuring fair value under GAAP, expands the required disclosures regarding fair value measurements, and applies to other accounting pronouncements that either require or permit fair value measurements. SFAS No. 157 is effective for fiscal years beginning after November 15, 2007, and for interim periods within those fiscal years, with early adoption encouraged. SFAS No. 157 is to be applied prospectively, with a limited form of retrospective application for several financial instruments. The Company adopted SFAS No. 157 on January 1, 2007, and currently believes that its adoption will not have a material effect on the Company’s financial position, operations or cash flows. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities. SFAS No. 159 allows a company to choose to measure many financial assets and financial liabilities at fair value. Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings. SFAS No. 159 is effective for fiscal years beginning after November15, 2007. Therefore, the Company is required to adopt SFAS No. 159 by the first quarter of 2008. The Company is currently evaluating the requirements of SFAS No. 159 and the potential impact on the Company’s financial statements. In September 2006, the SEC issued Staff Accounting Bulletin No. 108,
